     Case 3:19-cv-02291-LAB-MSB Document 24 Filed 08/31/20 PageID.407 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11     ANTON EWING                              Case No.: 19cv2291-LAB (MSB)
12                                 Plaintiff,
                                                ORDER GRANTING IN PART
13     v.                                       AND DENYING IN PART
                                                MOTION TO DISMISS
14     CANOPY ENERGY CALIFORNIA,
       et al.
15
                               Defendants.
16
17
18          Plaintiff Anton Ewing, a repeat filer of Telephone Consumer Protection Act
19   (TCPA) claims, filed his complaint, bringing claim sunder the TCPA and
20   California’s Invasion of Privacy Act. Defendant Canopy Energy California then
21   moved to dismiss for lack of jurisdiction and failure to state a claim (Docket no. 4).
22   Ewing then filed an amended complaint (the “FAC”), as permitted under Fed. R.
23   Civ. P. 15, without having opposed the motion. Even though he had amended, the
24   court noted that the amended complaint appeared to be similar, and ordered
25   Plaintiff to file a response. (Docket no. 10.) The Court also ordered Ewing to file
26   a redlined copy of his complaint to show what changes he made, and he has now
27   done this.
28   ///

                                                1
                                                                                   19cv2291
     Case 3:19-cv-02291-LAB-MSB Document 24 Filed 08/31/20 PageID.408 Page 2 of 4



 1         Ewing filed an initial response, which the Court found to be inadequate
 2   because it failed to address the jurisdictional issue. The Court then granted Ewing
 3   leave to file a supplemental response, which he has now done. Canopy then filed
 4   its reply.
 5         The same parties were involved in litigation of similar claims in 18cv1455-
 6   LAB (MSB), Ewing v. Oasis Media, LLC. After the parties reached a settlement
 7   and filed a joint motion to dismiss, the Court on June 11, 2019 dismissed the action
 8   with prejudice, and did not retain jurisdiction to interpret or enforce the settlement
 9   agreement.
10   Motion to Dismiss
11         Ordinarily, the Court would have denied as moot the motion to dismiss, once
12   the amended complaint was filed. See Ramirez v. Cnty. of San Bernardino, 806
13   F.3d 1002, 1008 (9th Cir. 2015) (holding that district court should have deemed
14   motion to dismiss moot after the complaint it applied to was amended). However,
15   because the motion challenged subject matter jurisdiction, the Court is obligated
16   to consider this issue and to confirm its own jurisdiction before proceeding to the
17   merits or allowing the case to proceed further. See Steel Co. v. Citizens for a Better
18   Environ., 523 U.S. 83, 94 (1998).
19         Ewing’s redline shows that he has made a number of edits to his complaint,
20   including alleging that Canopy itself placed calls to him. These edits appear to
21   have addressed a number of Canopy’s motion’s arguments. Furthermore, Canopy
22   has asked the Court to take factual information outside the complaint into account.
23   While some of this may be subject to judicial notice, some of it cannot properly be
24   considered at the pleading stage. For example, the briefing asks the Court to
25   accept evidence showing that a different entity, not Canopy, made calls, and that
26   Ewing consented to being called. It may be that Defendants can bring these
27   challenges in a motion for summary judgment or at another later stage of litigation,
28   but they are not properly considered at this point.

                                               2
                                                                                   19cv2291
     Case 3:19-cv-02291-LAB-MSB Document 24 Filed 08/31/20 PageID.409 Page 3 of 4



 1         The Court will therefore not consider the motion to dismiss to the extent it
 2   argues the now-superseded complaint fails to state a claim. Rather, the Court will
 3   treat that portion as moot.
 4         Canopy argues that Ewing’s claims are subsumed within the previous settled
 5   action and that he is in fact attempting to enforce the settlement agreement. Even
 6   though the settled claims involved federal questions, the Court would have no
 7   jurisdiction to entertain claims to enforce the settlement agreement because the
 8   settlement was not incorporated into the order of dismissal and no independent
 9   basis for jurisdiction (e.g., diversity) is present. See Ortolf v. Silver Bar Mines, Inc.,
10   111 F.3d 85, 87 (9th Cir. 1997) (citing Kokkonen v. Guardian Life Ins. Co., 511 U.S.
11   375 (1994)) (holding that court had no jurisdiction to enforce settlement of earlier
12   lawsuits, where order of dismissal did not incorporate settlement agreements).
13         In case 18cv1455, the parties entered into their settlement agreement on
14   April 22, 2019, and it was put on the record before Magistrate Judge Michael Berg.
15   Ewing argues that the Court retained jurisdiction to interpret and enforce the
16   settlement agreement, because during settlement discussions Judge Berg offered
17   to do so. The Court has reviewed the record, and finds Ewing’s argument fails.
18   Although Judge Berg said he would retain jurisdiction, the parties never consented
19   to his retention of jurisdiction. This would have entailed waiving their rights to an
20   Article III judge and filing an execution of consent signed by all parties and counsel.
21   See 28 U.S.C. § 636(c)(2); Civil Local Rule 73.1(b). If Ewing construes Judge
22   Berg’s offer to mean the Court itself (rather than Judge Berg) would retain
23   jurisdiction, Judge Berg had no jurisdiction to grant such a request.
24         Consistently with its Standing Order in Civil Cases, the Court’s order of
25   dismissal expressly did not retain jurisdiction to interpret or enforce the settlement
26   agreement. (See Docket no. 89 in case 18cv1455.) If Ewing thought the order of
27   dismissal erroneously failed to retain jurisdiction, he could have sought
28   reconsideration, or brought an appeal. He did not, and that order is now final.

                                                 3
                                                                                       19cv2291
     Case 3:19-cv-02291-LAB-MSB Document 24 Filed 08/31/20 PageID.410 Page 4 of 4



 1         The amended complaint specifies that it is bringing claims only for calls made
 2   to Ewing after the earlier case was dismissed, and specifically disclaims any
 3   causes of action arising before then. (FAC, ¶ 11.) It appears Ewing may be
 4   attempting to enforce his agreement with Defendants. (See id., ¶ 63 (alleging that
 5   Defendants violated the settlement agreement).) On the other hand, he may be
 6   raising this issue for some other reason, such as to show that he had not consented
 7   to being called, or to show that later violations of the TCPA were committed with
 8   scienter. In any event, all of the FAC’s enumerated claims arise either under the
 9   TCPA or California’s Invasion of Privacy Act; none purport to arise from the
10   settlement agreement.
11   Conclusion and Order
12         The motion to dismiss is GRANTED IN PART. In light of Ewing’s disclaimer,
13   any claims accruing before June 11, 2019 or arising from the parties’ settlement
14   agreement    are   DEEMED       ABANDONED,        and   are   DISMISSED       WITH
15   PREJUDICE. In all other respects, the motion is DENIED.
16
17         IT IS SO ORDERED.
18   Dated: August 31, 2020
19
20                                          Honorable Larry Alan Burns
                                            Chief United States District Judge
21
22
23
24
25
26
27
28

                                              4
                                                                                 19cv2291
